IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 40 EM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
MICHAEL DRAKE,                :
                              :
               Petitioner     :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of June, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.